DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election without traverse of Species A, encompassing claims 20-22 and 34, in the reply filed on 03/21/2022 is acknowledged. Claims 25-27 & 30-32 are hereby withdrawn from consideration.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seith (US 9,017,209 B1).

Regarding claim 20, Seith discloses a rotation speed-sensing centrifugal multi-speed automatic shifting assembly (See Fig 3, #10) for use with pneumatic torque tools (See Figs 1 & 2. See further col 4, lines 40-41) for tightening and/or loosening threaded fasteners (See Figs 1 & 2) including: an outer clutch plate pack (#40); an inner clutch plate pack (#58); an outer pack spring (#24); an assembly housing (Fig 5, #70); ball bearings (See Figs 4 & 5, bearings #24); a clutch spider plate (Fig 4, #44); a high speed pressure plate (#26); retracting pressure plate (#56/#60); a throwout bearing (Fig 5, #82); and bearing(s) (Fig 5, #84).

Regarding claim 34, Seith discloses 	an electric and/or pneumatic torque tool for tightening and/or loosening threaded fasteners including a shifting assembly according to either claim 20 - 22 integrated with and/or formed within the tool (See Figs 3-5 illustrating that the shifting assembly described in claim 20 is formed within a pneumatic tool).

Allowable Subject Matter
Claims 21 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior arts specifically teach or make obvious the operations of the shifting from a high-speed, low torque mode to a low-speed, high torque mode (or vice versa) as described in dependent claims 21 or 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731